DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, 11, 14-16, 18, 20, 21, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0151663 (Shouldice et al.).
Regarding claim 1, Shouldice et al. teaches an apparatus (abstract) comprising: 
an input configured to be coupled to a biometric sensor and to receive sensor information about respiration of a user ([0231]-[0234]; biomotion signal received and analyzed to determine respiration rate, [0448] and [0453]); 
an output configured to be coupled to a transducer, the output configured to provide signals to control the transducer (speaker to play sound(s), [0241], [0451]; transducer emits audio and/or visual cues, [0451] and [0453]); and 
a processor (controller/processing elements, [0234] and [0453]) coupled to the input and the output and configured to: 
cause the transducer to provide entrainment cues having a rhythmic component at a target respiration rate (initial target at 10-14 breaths per minute, [0449]; “sound/music played to the user at the initial rate”, [0451]), 

cause the transducer to cease providing entrainment cues responsive to determining that the user's respiration rate meets a sleep criterion (if user determined to be asleep, sound gradually switched off, [0451]), 
the target respiration rate being a first target respiration rate (initial target at 10-14 breaths per minute, [0449]; “sound/music played to the user at the initial rate”, [0451]), the processor further configured to gradually adjust the rhythmic component to a second target respiration rate lower than the first target respiration rate responsive to detecting that the user's respiration rate matches the first target respiration rate (target rate lowered to new target once user matches initial target, “[t]he decrease can be gradual”, [0451]; [0453]).
Regarding claim 3, Shouldice et al. teaches the processor is further configured to detect a waking criterion and to cause the transducer to provide the entrainment cues responsive to detecting the waking criterion (if user’s respiration detected increases, which is construed as a “waking criterion”, cues increase to try and “capture” the user’s breathing rate again, [0453]).
Regarding claims 6 and 7, Shouldice teaches the processor is further configured to limit either of the first target respiration rate or the second target respiration rate to a lowest target respiration rate, the lowest target respiration rate being a target respiration rate beyond which the processor will not adjust the rhythmic component to be lower; wherein the lowest target respiration rate is within a range of 5.5 respirations per minute to 6.5 respirations per minute (target rate continues to be lowered until 6 breaths per minute is reached, [0451]).
Regarding claim 8, Shouldice teaches a method of encouraging relaxation in a user (abstract; [0451]), comprising: 

detecting the user's respiration rate ([0453]); 
determining whether the user's respiration rate meets a criterion, the criterion including a matching criterion that indicates the user's respiration rate matches the target respiration rate (user’s respiration rate determined via sensor data in real time, [0451], [0453], [0456]), and 
gradually adjusting the entrainment cues responsive to determining that the user's respiration rate meets the criterion, gradually adjusting the entrainment cues including lowering the target respiration rate (target rate lowered to new target once user matches initial target, “[t]he decrease can be gradual”, [0451] and [0453]).
Regarding claim 9, Shouldice et al. teaches the criterion is a sleep criterion and adjusting the entrainment cues comprises ceasing the entrainment cues ([0451]).
Regarding claim 11, 14, and 15, Shouldice et al. teaches the target respiration rate is within a range of five to nine respirations per minute; the method further comprising limiting the target respiration rate to a lowest target respiration rate beyond which the target respiration rate is not lowered, wherein the lowest target respiration rate is within a range of 5.5 respirations per minute to 6.5 respirations per minute (target rate continues to be lowered until 6 breaths per minute is reached, [0451]).
	Regarding claim 16, Shouldice et al. teaches an apparatus (abstract) comprising: 
a sensor configured to detect respiration of a user ([0231]-[0234]; biomotion signal received and analyzed to determine respiration rate, [0448] and [0453]); and 

cause the loudspeaker to play entrainment sounds having a rhythmic component at a first target respiration rate ([0451]; [0453]), 
determine a respiration rate of the user based at least in part upon the sensor (user’s respiration rate determined via sensor data in real time, [0451], [0453]), and 
gradually adjust the rhythmic component to a second target respiration rate lower than the first target respiration rate responsive to determining that the user's respiration rate matches the first target respiration rate (target rate lowered to new target once user matches initial target, “[t]he decrease can be gradual”, [0451] and [0453]).
Regarding claim 18, Shouldice et al. teaches the processor is further configured to determine that the user's respiration rate meets a sleep criterion and to cause the loudspeaker to cease playing entrainment sounds responsive to determining that the user's respiration rate meets the sleep criterion (if user determined to be asleep, sound gradually switched off, [0451]).
Regarding claims 20 and 21, Shouldice et al. teaches the processor is further configured to limit either of the first target respiration rate or the second target respiration rate to a lowest target respiration rate, the lowest target respiration rate being a target respiration rate beyond which the processor will not adjust the rhythmic component to be lower, wherein the lowest target respiration rate is within a range of 5.5 respirations per minute to 6.5 respirations per minute (target rate continues to be lowered until 6 breaths per minute is reached, [0451]).
Regarding claim 24, Shouldice et al. teaches the processor is further configured to cause the transducer to provide entrainment cues including a rhythmic component associated with a 
Regarding claim 25, Shouldice et al. teaches the processor is further configured to play differing entrainment sounds over a number of sleep sessions, and to monitor how quickly the user falls asleep, and to determine one or more entrainment sounds that work well for causing the user to quickly fall asleep ([0435]; [0439]).
Regarding claim 26, Shouldice et al. teaches the processor is further configured to increase the target respiration rate, in response to the user being unable to match the target respiration rate within a certain period of time ([0453]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0151603 (Shouldice et al.) in view of U.S. Patent No. 5,167,610 (Kitado et al.).
Regarding claims 2, 10, and 19, Shouldice et al. teaches all the limitations of claims 1, 8, and 16. Shouldice et al. does not specify the variance of the respiration is determined, such that determining whether the user’s respiration rate meets the sleep criterion comprises determining that a variance of the user’s respiration rate deviates from the target respiration rate by a threshold.
Figures 5 and 9, col. 6, lines 30-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Shouldice et al. such that the variance of the respiration rate is calculated and compared to a threshold to determine the user meets the sleep criterion in light of the teaching of Kitado et al., because Kitado et al. teaches the variance of the respiratory rate follows a characteristic pattern as a user transitions from awake to sleep, such that comparison of the respiratory rate variance to a known threshold indicating sleep improves reliability of determining when the user achieves sleep (col. 6, lines 30-66).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0151603 (Shouldice et al.) in view of U.S. Patent Application Publication No. 2015/0080642 (Fox).
Regarding claim 22, Shouldice et al. teaches all the limitations of claim 1. Shouldice et al. teaches the lowest target respiration rate is based on typical historical values of respiration rates of a population during sleep (“6 br/min is calming to many subjects”, [0451]), but does not specify the lowest target respiration rate is based on a historical average of respiration rates at the time of sleep onset of the user.
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0151603 (Shouldice et al.).
Regarding claim 23, Shouldice et al. teaches all the limitations of claim 1. Shouldice et al. as cited teaches the apparatus includes a timer (“system then slowly decreases the targeting breathing rate…over 10 minutes”, thus processor includes a timer, [0451]), but does not teach the processor is further configured to adjust the rhythmic component to the second target respiration rate responsive to the user maintaining the first target respiration rate for a maximum amount of time.
However, Shouldice et al. teaches an alternative embodiment wherein the processor is configured to: cause the transducer to provide entrainment cues having a rhythmic component at a first target respiration rate ([0422]), determine a respiration rate of the user, based at least in part upon sensor information ([0422]), and wherein the apparatus includes a timer, the processor is configured to adjust the rhythmic component to the second target respiration rate responsive to the user maintaining the first target respiration rate for a maximum amount of time (“[t]he . 
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 8 February 2021, with respect to the rejections of claims 1, 8, 16 and their dependents under 35 U.S.C. 102 citing Shouldice et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection have been withdrawn.  However, upon further consideration and as necessitated by the amendment to the claims, a new ground(s) of rejection is made in view of a different interpretation of Shouldice et al. as this interpretation better teaches and/or suggests applicant’s claimed invention. Shouldice et al. teaches “[o]nce the sound/music is played to the user at the initial rate…the subject beings to match their breathing rate to the provided reference rate”, “[t]he system then slowly decreases the targeting breathing rate cue to a target breathing rate of 6 breaths/min…over 10 minutes”, and “[t]he decrease can be gradual” ([0451]; see also rejections above). Accordingly, Shouldice et al. teaches the rhythmic component is gradually adjusted from a first target respiration rate to a second, lower target respiration rate upon detecting the user’s respiration rate matches the first target rate.
Applicant's arguments filed 8 February 2021 with respect to the rejection of claim 22 under 35 U.S.C. 103 citing Shouldice et al. and Fox et al. have been fully considered but they are not persuasive. Applicant contends Fox does not remedy the deficiency of Shouldice et al. as Fox does not teach the “disclosed ‘breathing parameters’ are determined at the time of sleep onset of the user” (arguments page 8). The examiner does not find this argument to be persuasive. Shouldice et al. teaches the minimum target respiration rate is based on historical respiration rates at the time of sleep onset (lowest rate of 6 breaths/min targeted to then induce sleep “is calming to many subjects as tested”, [0451]). Shouldice et al. does not specify this lowest rate is based on an average of the user’s historical data. Fox is relied upon to teach the benefit of employing historical averages of the user’s own respiration characteristics to define respiration thresholds at various stages of sleep, such as sleep onset, personalizes the apparatus to better suit the user’s individual needs ([0026]; [0029]; [0037]). Accordingly, the cited combination of Shouldice et al. and Fox meets the limitations of claim 22. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CARRIE R DORNA/Primary Examiner, Art Unit 3791